 



Exhibit 10.1
DEL MONTE FOODS COMPANY
2005 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Effective January 1, 2005
(Adopted December 16, 2004)
Amended and Restated as of January 1, 2006
(Adopted December 15, 2005)
 

 



--------------------------------------------------------------------------------



 



 
2005 NON-EMPLOYE DIRECTOR DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

         
 
  Page
 
       
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 ELIGIBILITY/ENROLLMENT
    4  
 
       
ARTICLE 3 DEFERRAL COMMITMENTS/VESTING/EARNINGS CREDITING
    4  
 
       
ARTICLE 4 WITHDRAWAL PAYOUTS
    5  
 
       
ARTICLE 5 TERMINATION BENEFIT
    6  
 
       
ARTICLE 6 SURVIVOR BENEFIT
    7  
 
       
ARTICLE 7 BENEFICIARY DESIGNATION
    7  
 
       
ARTICLE 8 TERMINATION, AMENDMENT, OR MODIFICATION OF PLAN
    8  
 
       
ARTICLE 9 ADMINISTRATION
    9  
 
       
ARTICLE 10 CLAIMS PROCEDURES
    10  
 
       
ARTICLE 11 MISCELLANEOUS
    11  

 



--------------------------------------------------------------------------------



 



 
Del Monte Foods Company
2005 Non-Employee Director Deferred Compensation Plan
Effective January 1, 2005
(Adopted December 16, 2004)
Amended and Restated as of January 1, 2006
(Adopted December 15, 2005)
PURPOSE
               The purpose of this Plan is to provide deferred compensation to
non-employee directors who contribute materially to the continued growth,
development and future business success of Del Monte Foods Company, a Delaware
corporation, and its affiliates. The Plan is not intended to constitute a plan
subject to the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.
COMPLIANCE
               This Plan is intended to comply with the American Jobs Creation
Act of 2004 and new Internal Revenue Code Section 409A and the regulations and
guidance thereunder (“New Law”). This Plan was adopted effective as of
January 1, 2005 prior to the issuance of all guidance and interpretation of the
New Law and operated in good faith compliance in 2005. This Plan is amended and
restated as of January 1, 2006 in good faith compliance with the guidance issued
in 2005. It is expected that there may be further guidance under the New Law and
that the Plan may be amended to conform to such guidance as issued, and operated
in good faith compliance prior to formal adoption of amendment(s), within the
applicable transition period(s) provided for the New Law.
ARTICLE 1
Definitions
               For purposes hereof, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following meanings:

1.1   “Account Balance” shall mean the aggregate number of Deferred Stock Units
allocated on account of a Participant’s Deferral Period Amounts and adjusted in
accordance with Section 3.4 of the Plan. This account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock to be paid to or in
respect of a Participant pursuant to the Plan. When preceded by a year, Account
Balance shall mean the aggregate number of Deferred Stock Units on account of a
Deferral Period commencing in that year (e.g., 2006 Account Balance means the
Deferred Stock Units, including dividend allocations, based on the 2006 Deferral
Period).

1.2   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under the Plan upon the death of a Participant.

1.3   “Beneficiary Designation and Spousal Consent Form” shall mean the form
established from time to time by the Committee that a Participant executes and
returns to the Corporate Secretary to designate one or more Beneficiaries.

1.4   “Board” shall mean the Board of Directors of Del Monte.

1



--------------------------------------------------------------------------------



 



 

1.5   “Claimant” shall mean a Participant or Beneficiary who presents a claim to
Del Monte in accordance with Article 10.

1.6   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.

1.7   “Committee” shall mean the Nominating and Corporate Governance Committee
of the Board (effective as of December 15, 2005, and prior to that the
Compensation Committee), or such other committee as the Board shall appoint from
time to time to administer the Plan.

1.8   “Common Stock” shall mean the common stock of Del Monte, par value $0.01
per share.

1.9   “Compensation” shall mean any cash or any grant of Common Stock to be made
pursuant to the “Del Monte Foods Company 2002 Stock Incentive Plan” that is to
be paid in respect of a Deferral Period to a Participant. Compensation is earned
monthly and paid quarterly on the basis of Del Monte fiscal months and quarters.
Compensation shall not include options, or any gain resulting from the exercise
of options, to purchase the stock of Del Monte.

1.10   “Corporate Secretary” shall mean the Corporate Secretary of Del Monte.

1.11   “Deferral Election Form” shall mean the form established from time to
time by the Committee that a Participant executes and returns to the Corporate
Secretary to make an election to defer Compensation under the Plan.

1.12   “Deferral Period” shall mean a period of four fiscal quarters of Del
Monte, commencing on the first day of the fourth fiscal quarter which falls in a
Plan Year and ending on the last day of the next following third fiscal quarter
which falls in the next succeeding Plan Year; provided that the Deferral Period
for the Restatement Effective Date shall begin January 1, 2006 and end as of the
end of the next following third fiscal quarter of Del Monte. The Deferral Period
for 2005 was the calendar year.

1.13   “Deferral Period Amount” shall mean that portion of a Participant’s
Compensation that a Participant elects to have and is deferred, in accordance
with Article 3, for any one Deferral Period.

1.14   “Deferred Stock Units” shall mean the phantom stock units comprising a
Participant’s Account Balance, each of which represents one (1) share of Common
Stock.

1.15   “Del Monte” shall mean the Del Monte Foods Company, a Delaware
corporation, and its successors.

1.16   “Director” shall mean a member of the Board who is not an employee of Del
Monte.

1.17   “Effective Date” shall mean the Effective Date of the Plan, which is
January 1, 2005. “Restatement Effective Date” shall mean the effective date of
this restatement, which is January 1, 2006.

1.18   “Fair Market Value” of a share of Common Stock with respect to any day
shall mean (a) the average of the high and low sales prices on such day of a
share of Common Stock as reported on the principal securities exchange on which
shares of Common Stock then are listed or admitted to trading, or (b) if not so
reported, the average of the closing bid and ask prices on such day as

 

2



--------------------------------------------------------------------------------



 



 

    reported on the National Association of Securities Dealers Automated
Quotation System, or (c) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc., selected by the Committee. In
the event that the price of a share of Common Stock shall not be so reported,
the Fair Market Value of a share of Common Stock shall be determined by the
Committee in its absolute discretion and in good faith compliance with Code
Section 409A.

1.19   “Participant” shall mean any Director (a) who elects to participate in
the Plan; (b) who complies with the enrollment requirements pursuant to
Article 2; (c) who commences participation in the Plan pursuant to Section 2.2;
and (d) whose Plan Agreement has not terminated.

1.20   “Plan” shall mean the “Del Monte Foods Company 2005 Non-Employee Director
Deferred Compensation Plan,” as amended and restated, which shall be evidenced
by this instrument and, with respect to each Participant, by his or her Plan
Agreement for each Deferral Period, as each may be amended from time to time.

1.21   “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between Del Monte and the
Participant. Each Plan Agreement executed by a Participant shall provide for the
entire benefit to which such Participant is entitled under the Plan for a
Deferral Period. The Plan Agreement for a Deferral Period bearing the latest
date of acceptance by the Corporate Secretary shall govern such entitlement and
Del Monte’s liability. Upon the complete payment of a Participant’s Account
Balance attributable to a Deferral Period, each individual’s Plan Agreement for
that Deferral Period and his or her status as a Participant for that Deferral
Period shall terminate. Each Plan Agreement may be amended by the written
consent of both parties from time to time.

1.22   “Plan Year” shall mean the calendar year period in which a Deferral
Period commences. All Plan Years (commencing on January 1, 2005) shall be the
calendar year.

1.23   “Survivor Benefit” shall mean the benefit set forth in Article 6.

1.24   “Termination” shall mean the termination of service as a Director for any
reason.

1.25   “Termination Benefit” shall mean the benefit set forth in Article 5.

1.26   “Termination Benefit Payout Form” shall mean the form established from
time to time by the Committee that a Participant executes and returns to the
Corporate Secretary to make an election as to the form and timing of the payout
of his or her Termination Benefit for a Deferral Period under the Plan.

1.27   “Unforeseeable Financial Emergency” shall mean an unforeseeable
emergency, consistent with Code Section 409A and regulations thereunder, that
would result in severe financial hardship to the Participant resulting from
(a) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, (b) a loss of the Participant’s property due to casualty, or
(c) such other similar, extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant, all as determined in
the sole and absolute discretion of the Committee based on the relevant facts
and circumstances of the case but only to the extent the emergency may not be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets to the extent the liquidation of the
assets would not cause severe financial hardship, or by the cessation of
deferrals under the Plan.

 

3



--------------------------------------------------------------------------------



 



 
ARTICLE 2
Eligibility/Enrollment

2.1   Eligibility. Eligibility to participate in the Plan shall be limited to
non-employee Directors of Del Monte.

2.2   Commencement of Participation. As a condition to enrolling in the Plan for
any Deferral Period, each Director shall execute and return to the Corporate
Secretary a Plan Agreement and a Deferral Election Form, and a Termination
Benefit Payout Form for that Deferral Period, and a Beneficiary Designation and
Spousal Consent Form for the initial deferral or for any subsequent change in
beneficiary.

2.3   Enrollment Requirements; Annual. Each Director may enroll for a Deferral
Period by executing and returning to the Corporate Secretary the required forms
no later than the end of the Plan Year preceding the Plan Year in which the
Deferral Period commences. In addition, the Committee shall establish from time
to time such other enrollment requirements as it determines in its sole and
absolute discretion are necessary.

2.4   Enrollment Requirements; Initial. Upon a Director’s initial election or
appointment to the Board of Directors as a non-employee Director, the Director
may enroll for the remainder of the Deferral Period during which the Director
was initially elected or appointed by executing and returning to the Corporate
Secretary the required forms within thirty (30) days after the individual’s
election as a non-employee director. Commencing as of the Restatement Effective
Date, for purposes of this initial election, if the election is made on the date
the individual is elected or appointed a non-employee Director, the remainder of
the Deferral Period shall cover Compensation from the date of such election to
the end of the applicable Deferral Period. If the initial election is made after
the date of such initial election as a non-Employee Director but within thirty
(30) days of such election, the remainder of the Deferral Period shall cover
Compensation from the first day of the fiscal quarter next following the
election to the end of the applicable Deferral Period.

ARTICLE 3
Deferral Commitments/Vesting/Earnings Crediting

3.1   Election to Defer. When enrolling in accordance with Article 2, a
Participant may elect to defer a certain amount of Compensation (the “Deferral
Period Amount”). A Participant may make separate elections to defer either zero
percent (0%), fifty percent (50%), or one hundred percent (100%) of each of such
Participant’s stock Compensation and cash Compensation earned during the
applicable Deferral Period (or, if applicable, the portion of the Deferral
Period) after the Participant’s election is effective.

3.2   Effect of Deferral Election Form. Deferral elections shall be made by
delivering to the Corporate Secretary an executed Deferral Election Form, which
must be accepted by the Corporate Secretary for a valid election to exist. For
each succeeding Plan Year, a new Deferral Election Form must be delivered to the
Corporate Secretary, in accordance with Section 2.3. If no Deferral Election
Form is timely delivered for a Plan Year, no Deferral Period Amount shall be
withheld for the Deferral Period for that Plan Year. As of December 31 of the
year prior to the Deferral Period, the deferral election shall become
irrevocable.

 

4



--------------------------------------------------------------------------------



 



 

3.3   Withholding of Deferral Period Amounts; Conversion into Deferred Stock
Units. For each Deferral Period, Compensation shall be withheld to the extent of
the Deferral Period Amount at the time the Compensation is or otherwise would be
paid to the Participant, generally as of the end of each fiscal quarter of Del
Monte. The dollar value of the Deferral Period Amount will be converted into
Deferred Stock Units (including fractions thereof) by dividing the Deferral
Period Amount by the Fair Market Value of a share of Common Stock as of the time
Compensation is withheld; such Deferred Stock Units will be credited to the
Participant’s Account Balance for the Deferral Period at such time. Hence, each
Deferred Stock Unit represents one (1) share of Common Stock to which the
Participant is entitled upon the eventual payment of his Account Balance. Under
no circumstances shall a Participant’s Deferred Stock Units be “reconverted”
into cash or be deemed to represent any fixed dollar amount under any provision
of this Plan.

3.4   Crediting of Dividends and Distributions. Each Deferred Stock Unit will be
credited with dividends and special distributions at the time such dividend or
special distribution is paid to Common Stock shareholders of Del Monte, which
will be converted into additional Deferred Stock Units. With respect to the
crediting of dividends and special distributions, Deferred Stock Units will not
be entitled to voting rights. Each Deferred Stock Unit (or fraction thereof)
will be converted into one (1) whole share of Common Stock upon the payment of
any benefit under this Plan.

3.5   Payment of Account Balances. The payment of Account Balances under
Articles 4, 5, and 6 of this Plan shall be effected by issuing shares of Common
Stock to the Participant (or Beneficiary) in a number that is equal to the
number of Deferred Stock Units in such Participant’s Account Balance as of the
date of Termination (or date of withdrawal, if applicable). No fractional shares
of Common Stock will be issued under the Plan. If the calculation of the total
number of shares of Common Stock to be issued under this Plan results in
fractional shares, then the number of shares of Common Stock will be rounded up
to the nearest whole share of Common Stock.

3.6   Vesting. A Participant shall at all times be one hundred percent (100%)
vested in his or her Account Balance.

ARTICLE 4
Withdrawal Payouts

4.1   Withdrawal Payout Unforeseeable Financial Emergencies. If a Participant
experiences an Unforeseeable Financial Emergency, the Participant may petition
the Committee to receive a partial or full payout from the Plan. If the
Committee determines that the Participant has an Unforeseeable Financial
Emergency, any payout shall be made within thirty (30) days of the date of
approval, payable in Common Stock in a lump sum. The payout shall not exceed the
lesser of the Participant’s Account Balance, calculated as of the date the
petition is approved, or the amount reasonably necessary to satisfy the
Unforeseeable Financial Emergency (including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the payout).

4.2   Suspension for Unforeseeable Financial Emergency. Commencing as of the
Restatement Effective Date, if a Participant receives a payout under
Section 4.1, the Participant’s deferral election for any amounts payable for the
remainder of the Deferral Period shall be cancelled as of the date the Committee
approves the withdrawal for an Unforeseeable Financial Emergency.

 

5



--------------------------------------------------------------------------------



 



 

    A Participant may re-enroll in the Plan for a subsequent Plan Year upon
making an annual enrollment under Section 2.3.

ARTICLE 5
Termination Benefit

5.1   Termination Benefit. In the case of Termination, the Participant shall
receive a benefit equal to his or her Account Balance which shall be paid, or
commence to be paid no later than thirty (30) days from the date of Termination,
or any other applicable delayed distribution date due to administrative
impracticality; provided that any delayed payment will be made no later than the
end of the calendar year in which the Termination occurred or, if later, the
15th day of the third calendar month following the Termination.

5.2   Form of Termination Benefit. When electing to defer Compensation for a
Deferral Period, a Participant shall make an election on the Termination Benefit
Payout Form to receive his or her Account Balance attributable to that Deferral
Period as a Termination Benefit payable either as: (a) a lump sum of Common
Stock; or (b) annual installments of an equal number of shares of Common Stock
spread over a period of not more than fifteen (15) years.

5.3   Death Prior to Completion of Termination Benefits. If a Participant dies
after Termination but before the Termination Benefit is paid, the Beneficiary
shall be paid the Termination Benefit in the form of a lump sum or installments
of an equal number of shares of Common Stock spread over a period of not more
than fifteen (15) years, as designated by the Participant in a Termination
Benefit Payout Form. If a Participant dies after a Termination Benefit has
become payable in installments, the Beneficiary shall be paid the remaining
Termination Benefit in the form of either a lump sum or in equal annual
installments over the remaining number of years in the installment period for
the Termination Benefit, as designated by the Participant in a Termination
Benefit Payout Form. In the absence of such designation by the Participant prior
to death, the Participant’s unpaid Termination Benefit payments shall continue
and shall be paid to the Participant’s Beneficiary for the remaining number of
years in the installment period for the Termination Benefit. In any event, if
the Beneficiary dies prior to complete distribution of the Termination Benefit
in installments, payments will be made to the Beneficiary’s estate over the
remaining number of years in the installment period and in the same amounts as
that benefit would have been paid to the Beneficiary had the Beneficiary
survived.

5.4   Changes to Form of Termination Benefit. A Participant may change his or
her election as to form (lump sum or equal annual installments) by submitting a
new Termination Benefit Payout Form to the Corporate Secretary which shall not
be effective until twelve (12) months after the Termination Benefit Payout Form
is submitted and until received, accepted and acknowledged in writing by the
Corporate Secretary. In addition, if a Participant changes his or her election
as to form upon Termination other than death, no revised Termination Benefit
Payout Form will be valid and effective for payment on Termination unless it is
made at least one (1) year prior to Termination and (2) the payout date is
delayed to a date that is five (5) years from the date the Termination Benefit
would otherwise have been paid or first commenced payment on account of
Termination (for other than death) under any current Termination Benefit Payout
Form (the “delayed distribution date”). A Termination Benefit Payout Form that
changes the form of payout on account of Termination other than death does not
revoke the designation of payout on account of the Participant’s death, unless
otherwise specifically so directed, and any revised Termination Benefit Payout
Form does not revoke a prior Termination Benefit Payout Form until the revised
Termination Benefit Form is effective under the terms of the Plan. For purposes
of this Section 5.4 and determining when a benefit would otherwise have been

 

6



--------------------------------------------------------------------------------



 



 

    payable, entitlement to a series of installment payments is treated as the
entitlement to a single payment commencing as of the date of the first
installment.

5.5   Delay of Payment: Del Monte may delay payment of a Termination Benefit
upon such events and conditions as the IRS may permit in generally applicable
published guidance under Code Section 409A, including, without limitation,
payments that Del Monte reasonably anticipates will violate Federal securities
laws or other applicable law; provided that any such delayed payment will be
made at the earliest date at which Del Monte reasonably anticipates that the
making of the payment would not cause such a violation.

5.6   Acceleration of Payment: Payment of a Termination Benefit for all or any
Deferral Period to a person other than the Director may be accelerated if the
Committee determines such payment to a person other than the Participant is
necessary to fulfill the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)). To the extent permitted under Code Section 409A and
applicable to a Director, the Committee may authorize payment of any portion of
a Director’s Termination Benefit (a) to pay FICA tax imposed on any amounts
under this Plan and/or (b) at any time that the Plan fails to meet the
requirements of Code Section 409A with respect to a Director, the amount
required to be included in income for the Director as a result of such failure
and (c) to otherwise comply with the requirements of Code Section 409A.

ARTICLE 6
Survivor Benefit

6.1   Survivor Benefit. If a Participant has a Termination on account of death
while serving as a Director, the Participant’s Beneficiary shall receive a
Survivor Benefit equal to the Participant’s total Account Balance.

6.2   Payment of Survivor Benefit. The Survivor Benefit shall be payable in
Common Stock in the manner designated by the Participant under the applicable
Termination Benefit Payout Form or, in the absence of a designation, in a lump
sum. The Participant may designate payment under any applicable Termination
Benefit Payout Form to be made (1) in a lump sum or (2) in annual installments
of an equal number of shares of Common Stock spread over a period of not more
than fifteen (15) years. The Survivor Benefit shall be paid or commence payment
within thirty (30) days of the Committee’s receipt of proof of the Participant’s
death.

ARTICLE 7
Beneficiary Designation

7.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. A Beneficiary designation shall apply to the sum of all Account
Balances of the Participant for all Deferral Periods. The Beneficiary designated
under this Plan may be the same as or different from the beneficiary designation
under any other plan of Del Monte in which the Participant participates.

7.2   Beneficiary Designation; Spousal Consent; Change. A Participant shall
designate his or her Beneficiary by executing the Beneficiary Designation and
Spousal Consent Form, and returning it to the Corporate Secretary. Where
required by law or by the Committee, in its sole discretion, if the Participant
names someone other than his or her spouse as a sole and primary Beneficiary,
the Beneficiary Designation and Spousal Consent Form must be signed by that
Participant’s spouse and returned to the Corporate Secretary. A Participant
shall have the right to change a

 

7



--------------------------------------------------------------------------------



 



 

    Beneficiary by executing a subsequent Beneficiary Designation and Spousal
Consent Form and otherwise complying with the terms of this Plan, such form and
the Committee’s rules and procedures, as in effect from time to time. Upon
acceptance by the Corporate Secretary of a new Beneficiary Designation and
Spousal Consent Form, all Beneficiary Designation and Spousal Consent Forms
previously submitted shall be cancelled. The Committee shall be entitled to rely
on the last Beneficiary Designation and Spousal Consent Form submitted by the
Participant, and accepted by the Corporate Secretary prior to such Participant’s
death. For purposes of this Plan, a spouse is an individual to whom the Director
is legally married or an individual with whom the Director is registered as a
domestic partner under Section 297 of the California Family Code.

7.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until accepted and acknowledged in writing by the Corporate
Secretary.

7.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1 through 7.3 above, or, if all designated
Beneficiaries predecease the Participant, then the Participant’s designated
Beneficiary shall be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan shall be paid to the
Participant’s estate.

7.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole discretion, to withhold such payments until
this matter is resolved to the Committee’s satisfaction.

ARTICLE 8
Termination, Amendment, or Modification of Plan

8.1   Termination. The Board reserves the right to terminate the Plan at any
time as permitted under Code Section 409A and its applicable regulations and
other guidance. Upon termination of the Plan, a Participant’s Account Balance,
calculated as of the date of Plan termination, shall be paid on the date of Plan
termination, to the extent permitted under Code Section 409A and the regulations
thereunder, payable in Common Stock in a lump sum; provided, however, that
termination of the Plan shall not affect the right of any Participant who
experienced a Termination on or before the date of such Plan termination, or a
Beneficiary of such Participant, to receive benefits in the manner such
Participant elected. Notwithstanding the foregoing, any termination of the Plan
shall not accelerate the time and form of payment, in accordance with Code
Section 409A, except that the Plan may be terminated in the discretion of the
Company:

 

8



--------------------------------------------------------------------------------



 



 

  8.1.1   within twelve (12) months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Participant’s gross income in the latest of

  (a)        the calendar year in which the Plan terminates;     (b)        the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or     (c)        the first calendar year in which the payment is
administratively practicable.

  8.1.2   within the thirty (30) days preceding or the twelve (12) months
following a change in control event (as defined in Code Reg.
Section 1.409A-1(c)); provided that all substantially similar arrangements for
Directors are also terminated.

  8.1.3   at any time if all arrangements that would be aggregated with the Plan
under Code Reg. Section 1.409A-1(c) are terminated and no payments other than
payments that would be payable under the terms of the Plan if the termination
had not occurred are made within twelve (12) months of the Plan termination and
all payments are made within twenty-four (24) months of the Plan termination and
no new arrangement that would be aggregated with the Plan under Code Reg.
Section 1.409A-1(c) is adopted within five (5) years following the Plan
termination.

8.2   Amendment. The Board may, at any time, amend, or modify the Plan in whole
or in part; provided, however, that no amendment or modification shall be
effective to decrease a Participant’s Account Balance, calculated as of the
effective date of the amendment or modification. In addition, no amendment or
modification of the Plan shall affect the right of any Participant who
experienced a Termination on or before the effective date of such amendment or
modification, or a Beneficiary of such Participant, to receive benefits in the
manner such Participant elected. The Board may, at any time, suspend any
Deferral Period(s) which commences after the Board adopts such suspension,
including a “freeze” of all future deferrals for which a Deferral Election Form
has not become effective.

8.3   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, or 6 of the Plan shall discharge completely Del Monte and the
Committee from all further obligations under this Plan with respect to the
Participant or his or her Beneficiary, and that Participant’s Plan Agreement for
the applicable Deferral Period(s) shall terminate upon such full payment of
benefits.

ARTICLE 9
Administration

9.1   Committee Duties. This Plan shall be administered by the Committee. The
Committee also shall have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any Committee member must recuse himself or herself on any matter of
personal interest to such member that comes before the Committee.

 

9



--------------------------------------------------------------------------------



 



 

9.2   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit and may from time to time consult with counsel, including counsel to
Del Monte.

9.3   Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

9.4   Indemnity of Committee. Del Monte shall indemnify and hold harmless the
members of the Committee against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct by the Committee or any of its
members.

ARTICLE 10
Claims Procedures

10.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

10.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within sixty (60) days of the making of the claim, and shall notify the Claimant
in writing:

      (a)        that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

      (b)        that the Committee has reached a conclusion contrary, in whole
or in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;

  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

  (iv)   an explanation of the claim review procedure set forth in Section 10.3
below.

10.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure begins, the Claimant (or
the Claimant’s duly authorized representative):

 

10



--------------------------------------------------------------------------------



 



 

  (a)        may review pertinent documents;

  (b)        may submit written comments or other documents; and/or

  (c)        may request a hearing, which the Committee, in its sole discretion,
may grant.

10.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial pursuant to Section 10.3, unless a hearing is
held or other special circumstances require additional time, in which case the
Committee’s decision must be rendered within one hundred twenty (120) days after
such date. Such decision must be written in a manner calculated to be understood
by the Claimant, and it must contain:

  (a)        specific reasons for the decision;

  (b)        specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and

  (c)        such other matters as the Committee deems relevant.

10.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 10 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 11
Miscellaneous

11.1   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable right, interest or claim
in any property or assets of Del Monte. Del Monte’s assets shall be, and remain,
the general, unpledged and unrestricted assets of Del Monte. Del Monte’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future with respect to its Participants.

11.2   Company’s Liability. Del Monte’s liability for the payment of benefits
shall be defined only by the Plan. Del Monte shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

11.3   Taxes. It shall be the sole responsibility of the Participant to properly
account for and to pay any income and self-employment tax payable on amounts
deferred or benefits paid under this Plan.

11.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

11



--------------------------------------------------------------------------------



 



 

11.5   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program of Del
Monte. The Plan shall supplement and shall not supersede, modify or amend any
other such plan or program except as expressly may be provided otherwise.

11.6   No Special Rights. Nothing contained in this Agreement shall confer upon
any Participant any right with respect to the continuation of his or her service
with Del Monte.

11.7   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

11.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

11.9   Governing Law. The Plan will be administered in accordance with the laws
of the State of California, without reference to its principles of conflicts of
laws.

11.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to:

     
 
  Chair, Nominating and Corporate Governance Committee of the Board of Directors
c/o Del Monte Foods Company
One Market at the Landmark
San Francisco, CA 94105
 
   
 
  With a copy to the Corporate Secretary

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

11.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of Del Monte and its successors and assigns, and the Participant, the
Participant’s Beneficiaries, and their permitted successors and assigns.

11.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant automatically shall pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall pass such interest
under the laws of intestate succession.

 

12



--------------------------------------------------------------------------------



 



 

11.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision never had been inserted herein.

11.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent,
or a person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

11.15   Counterparts. This instrument may be executed in one or more
counterparts each of which shall be legally binding and enforceable.

          IN WITNESS WHEREOF, Del Monte has executed this Plan document as of
December 15, 2005.

            DEL MONTE FOODS COMPANY, a Delaware corporation
      By:   /s/ Mark J. C. Buxton         Title: Vice President, Human
Resources             

 

13